Citation Nr: 1450750	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  09-25 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent prior to February 4, 2013 and 70 percent as of February 4, 2013 for service-connected posttraumatic stress disorder (PTSD) with generalized anxiety.

2.  Entitlement to a compensable disability rating for multiple lipomas.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Counsel



INTRODUCTION

The Veteran served on active duty from June 1988 to June 1992 and from October 1993 to December 2001. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board observes that the supplemental statement of the case dated in March 2013 shows that the Veteran was provided with two VA examinations in February 2014 with respect to his increased rating claims for PTSD and multiple lipomas.  The February 2014 VA examination reports are not associated with the Veteran's virtual claims file.  The supplemental statement of the case also reflects that the RO reviewed VA treatment records from Hudson Valley VA Medical Center (VAMC) from March 2006 through February 2013; however, these treatment records are also not associated with the claims file.  In light of the foregoing, the Board finds that a remand is necessary to obtain the outstanding February 2013 VA examination reports and VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1. Obtain a copy of the VA examinations conducted in February 2013 and VA treatment records from the Hudson Valley VAMC from March 2006 through February 2013 and associate them with the claims file.  

2. Upon completion of the foregoing and any other additional development deemed necessary, readjudicate the Veteran's increased rating claims for PTSD with generalized anxiety and multiple lipomas, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



